UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-1040



PAUL DAVID SIMPSON,

                                            Plaintiff - Appellant,

          versus

CAMPBELL COUNTY SCHOOL SYSTEM; SOUTHERN VIR-
GINIA MENTAL HEALTH HOSPITAL; ANITA BALDEMOR,
Doctor; VIRGINIA DEPARTMENT OF REHABILITATIVE
SERVICES; UNIVERSITY OF VIRGINIA MEDICAL
CENTER; DEBRA GIDEON, Doctor,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CA-96-1043-R)


Submitted:   May 1, 1997                      Decided:   May 8, 1997

Before WIDENER and MURNAGHAN, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.

Paul David Simpson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and the district court's opinion and find no reversible error.

Accordingly, we affirm on the reasoning of the district court.

Simpson v. Campbell County School Sys., No. CA-96-1043-R (W.D. Va.
Dec. 10, 1996). We deny Appellant's Petition for Summary Judgment.

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court
and argument would not aid the decisional process.




                                                          AFFIRMED




                                2